Citation Nr: 1521706	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System. Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The Veteran was scheduled to present testimony at a live videoconference Board Hearing. However, the Veteran cancelled the hearing in April 2015. As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn. See 38 C.F.R. § 20.702 (2014).

The appeal was previously before the Board in September 2014, at which time it was remanded for additional development.

FINDINGS OF FACT

1. The medical evidence of record does not demonstrate a right ear hearing loss disability, as defined by VA regulations.

2. There is no credible evidence of record that shows that the Veteran has a left ear hearing loss as the result of in-service military noise exposure.

3. There is no credible evidence of record that shows that the Veteran has tinnitus as the result of in-service military noise exposure. 


CONCLUSIONS OF LAW

1. Entitlement to service connection for bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).
 
2. Entitlement to service connection for tinnitus is not warranted. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2012 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter. The letter informed her of what evidence was required to substantiate her claims (both for tinnitus, hearing loss and for service connection in general) and of her and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that she has any evidence in her possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in September 2012, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits. The regional office successfully completed the notice requirements with respect to the issue on appeal. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The regional office has obtained service treatment records, post-service VA and private treatment records, and VA medical opinions and examinations pertinent to the issues on appeal. VBMS and Virtual VA records have been reviewed. The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. The Veteran was afforded a VA medical examination in November 2012, and an addendum VA medical opinion was provided post-remand in December 2014. The Board finds that these examinations are adequate because the examiners had knowledge of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria. See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25  (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

In September 2014, the Board remanded these claims to the RO for issuance of a statement of the case (SOC) regarding the issue of entitlement to service connection for bilateral hearing loss. The RO issued an appropriate SOC in September 2014. The Board is satisfied that there has been substantial compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus. See September 2012 VA Form 21-526; see also February 2013 VA Form 9. She asserts that her hearing loss and tinnitus are due to acoustic trauma that occurred during service. Id.

A. Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

 "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

 The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

B. Facts

The Veteran's enlistment examination from June 1973 noted no defects or diagnoses, and included an audiological test which revealed normal hearing. The Veteran reported, at the time, that she was in good health and had no ear trouble. See June 1973 Report of Medical Examination. At the Veteran's discharge physical in February 1977, an audiological test was performed which revealed normal hearing, bilaterally. See February 1977 Report of Medical Examination. The audiological test of the left ear revealed pure tone thresholds, in decibels, of 10,10,5 and 5 at 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz. Id. The Veteran reported, at the time, that she was in good health and indicated that she did not have any ear problems. Id. Prior to leaving service in March 1977, the Veteran reported pain in her left ear, but "no pathology seen." See March 1977 Chronological Record of Medical Care. 

Post service, the Veteran submitted a claim for tinnitus and hearing loss in September 2012. The Veteran was afforded a VA examination in November 2012. During the examination, the Veteran asserted that she had recurrent tinnitus with an onset during her military service. See November 2012 VA Examination. On the authorized audiological evaluation in November 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
15
5
15
25
40

Speech audiometry revealed speech recognition ability of 84 percent in the left ear and 96 percent in the right ear. Id. Based upon these results, the VA examiner diagnosed the Veteran with sensorineural hearing loss in the left ear. Id. The results of the right ear hearing do not meet the definition of a hearing impairment, as defined by VA regulations. Following the September 2014 remand decision, the VA obtained an addendum medical opinion regarding the Veteran's claims of bilateral hearing loss and tinnitus. See December 2014 VA Medical Examination. The author of the addendum opinion reviewed the Veteran's records and agreed with the conclusions reached in the previous examination. Id.

C. Analysis

Unfortunately, the medical evidence of record does not show, at any time during the appeal period, that the auditory threshold in the right ear in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). There is no current diagnosis of right ear hearing loss disability, as defined by 38 C.F.R. § 3.385. In the absence of medical evidence of current right ear hearing loss disability as defined for VA purposes, the claim for service connection for right ear hearing loss must be denied.

In regards to service connection for left ear hearing loss and tinnitus the VA examiner diagnosed the Veteran with left ear sensorineural hearing loss and tinnitus during a November 2012 VA examination. Specifically, the Veteran asserted that she was suffering from recurrent tinnitus since her time in service, and her left ear Maryland CNC Speech Discrimination Score registered at 84 percent. See November 2012 VA Examination; see also 38 C.F.R. § 3.385. Thus, the first element of service connection is established, the presence of current disorders.

Next, the Veteran must have endured an in-service injury or event. In the instant case, the Veteran asserts that her current diagnoses of left ear hearing loss and tinnitus are due to military noise exposure. See February 2013 VA Form 9. Specifically, she contends that as a Teletype Interpreter she was exposed to loud noises when wearing her headset because she was ordered to "turn the volume up very loud so that we could separate signals." See October 2014 VA Form 9; see also April 2015 Board Informal Hearing Presentation. She is competent to report such symptoms, which are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact). The Board notes that the December 2014 VA examiner opined that the field of radio communications did not place the Veteran in "a high probability of noise exposure." However, the Veteran's claim of noise exposure disputes the VA examiner's contention. Because a state of relative equipoise has been reached regarding in-service injury, the benefit of the doubt rule will therefore be applied and doubt is resolved in the Veteran's favor. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996);Brown v. Brown, 5 Vet. App. 413, 421 (1993). As such, the Board concedes that the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder. It is not in dispute that the Veteran now has a left ear hearing loss disorder and a current diagnosis of tinnitus, as such is shown by the November 2012 VA examination. Further, based on her military occupational specialty (MOS) as a radio operator, it may reasonably be conceded that she was exposed to noise trauma in service. What remains necessary to substantiate her claim is competent evidence of a nexus between the left ear hearing loss and tinnitus and the noise trauma in service. 

There is no evidence that tinnitus or significant hearing loss was manifested to a compensable degree in the first post-service year. A left ear hearing loss disorder and tinnitus were first documented during a November 2012 VA examination, some 35 years after service. Such a lengthy interval between service and the initial post-service documentations of the disorders are of themselves a factor against finding of service connection. Consequently, service connection for a left ear disorder and tinnitus on the basis that they became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the left ear hearing loss and tinnitus may somehow otherwise be related to the Veteran's service. In the absence of evidence of onset in service and post-service continuity, this is a medical question. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The medical evidence that specifically addresses this question consists of the opinion offered in the November 2012 VA examination (and December 2014 addendum), when the examiner found that the current diagnosis of tinnitus was as least as likely as not associated with the Veteran's hearing loss, and that her left ear hearing loss was less likely than not incurred in or caused by service. 

The VA examiner noted the Veteran's service record indicated that she was seen for ear pain, but that no pathology was found. See December 2014 VA examination. She further noted that there was no tinnitus or hearing loss reported during the ear pain examination, or at her entrance and separation physicals. Id. The examiner expressed familiarity with the factual data and her opinions are probative and persuasive evidence in this matter. The VA examiner also noted that the Veteran's post-service career as a farmer and corrections officer subjected her to noise exposure, requiring her use of hearing protection when working with farming machinery. Id.; see also November 2012 VA examination. There exists no competent evidence to the contrary. 

Moreover, the Board notes the arguments raised by the Veteran's counsel in the informal hearing presentation, and the Board has duly considered the Veteran's own lay statements regarding the etiology of her left ear hearing loss and tinnitus. While she is competent to observe she has decreased hearing acuity and a ringing in her ears, she is not competent, by her own opinion, to relate the loss of hearing acuity and tinnitus to in service exposure to noise trauma. She is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and post-service continuity a hearing loss disorder and tinnitus first documented many years after service/exposure to noise trauma therein may be related to such trauma rather than to intervening etiological factors). See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). Importantly, the Board notes that tinnitus is subjective for VA purposes, as it is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet.App. 370 (2002). However, the Board finds the VA examiner's opinions more compelling with regard to medical causality. As stated by the VA examiner, the Veteran has tinnitus, but it is as least likely as not a function of the Veteran's hearing loss, which was less than likely due to active duty service. See November 2012 and December 2014 VA examinations.

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current left ear disorder and tinnitus and her service, to include her exposure to noise trauma therein. As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply; the appeal for must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


